PER CURIAM.
The appellant, Sheldon Theodore Lutz, challenges his convictions of trafficking and possession of various controlled substances, possession of paraphernalia, and possession of a firearm by a felon. We find no error in the asserted impermissible admission of evidence, and we affirm the judgments and sentences.
Certain special conditions of probation imposed at sentencing, however, were not orally pronounced and must be stricken. Portions of condition (20) require appellant to submit to and pay for an evaluation to determine whether or not he has a treatable alcohol problem, and to pay for any drug or alcohol treatment program. These are special conditions of probation which must be orally pronounced at sentencing. State v. Hart, 668 So.2d 589 (Fla.1996); Fla.R.Crim.P. 3.986(e). Since these conditions were not orally pronounced at sentencing they must be stricken.
We, accordingly, strike the improper portions of probation condition (20) discussed above, but affirm the judgments and sentences in all other respects.
. THREADGILL, C.J., and RYDER and SCHOONOVER, JJ., concur.